Case 3:14-cr-00175-WHA Document 1444-2 Filed 08/31/21 Page 1 of 4




        Exhibit Z
           Case 3:14-cr-00175-WHA Document 1444-2 Filed 08/31/21 Page 2 of 4




 1   JENNER & BLOCK LLP
        Reid J. Schar (pro hac vice)
 2      RSchar@jenner.com
        353 N. Clark Street
 3
        Chicago, IL 60654-3456
 4   Telephone: +1 312 222 9350
     Facsimile: +1 312 527 0484
 5
     CLARENCE DYER & COHEN LLP
 6      Kate Dyer (Bar No. 171891)
        kdyer@clarencedyer.com
 7      899 Ellis Street
 8      San Francisco, CA 94109-7807
     Telephone: +1 415 749 1800
 9   Facsimile: +1 415 749 1694

10   CRAVATH, SWAINE & MOORE LLP
        Kevin J. Orsini (pro hac vice)
11      korsini@cravath.com
12      825 Eighth Avenue
        New York, NY 10019
13   Telephone: +1 212 474 1000
     Facsimile: +1 212 474 3700
14
     Attorneys for Defendant PACIFIC GAS AND ELECTRIC
15   COMPANY
16
                                 UNITED STATES DISTRICT COURT
17                              NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
18

19
     UNITED STATES OF AMERICA,                        Case No. 14-CR-00175-WHA
20
                                  Plaintiff,          DECLARATION OF
21                                                    METEOROLOGIST
22                                                              IN SUPPORT OF
            v.                                        PG&E’S RESPONSE TO FOLLOW-
23                                                    UP QUESTIONS RE DIXIE AND
     PACIFIC GAS AND ELECTRIC COMPANY,                FLY FIRES
24
                                  Defendant.          Judge: Hon. William Alsup
25

26

27

28                                             -1-
         DECLARATION OF METEOROLOGIST                  IN SUPPORT OF PG&E’S RESPONSE TO
                                   FOLLOW-UP QUESTIONS
                                  Case No. 14-CR-00175-WHA
            Case 3:14-cr-00175-WHA Document 1444-2 Filed 08/31/21 Page 3 of 4




 1                  I,              , declare as follows:

 2                  1.      I am the interim

 3   at Pacific Gas and Electric Company (“PG&E”). In this role, I serve as the            the meteorology

 4   department at PG&E. I have worked in PG&E’s meteorology department for over ten years in

 5   various roles. This declaration is based on my personal knowledge and records that I have reviewed.

 6                  2.      On July 22, 2021, the nearest weather station to the location of the tree

 7   referred to in PG&E’s submission as the White Fir that reports wind data to the National Weather

 8   Service was QYRC1, which is located approximately 2.5 miles from the recorded location of the

 9   White Fir. QYRC1 reported winds of 4 mph with gusts to 16 mph at 4:15 p.m. and winds of 3 mph

10   with gusts to 17 mph at 5:15 p.m. on July 22, 2021.

11                  3.      On July 13, 2021, the nearest weather station to the location of the tree

12   referred to by this Court as the Douglas Fir that reports wind data to the National Weather Service

13   was PG&E weather station PG326, located approximately 5.9 miles away from the Douglas Fir.

14                  4.      On July 13, 2021, PG326 reported wind speeds between 3 mph and 17 mph,

15   with gusts between 5 mph and 30 mph.

16                  5.      At 6:40 a.m. on July 13, 2021, PG326 reported winds of 5 mph, with gusts of

17   9 mph. Ten minutes later, at 6:50 a.m. on July 13, 2021, the same station reported winds of 7 mph,

18   with gusts of 9 mph.

19                  6.      I have reviewed the charts provided in PG&E’s Responses to Questions 11, 17

20   and 33, and the data reflected therein accurately reflects the data reported by the National Weather

21   Service for the referenced stations.

22                  7.      The CHAC1 station stands on the ridge of a large hill.

23

24

25

26

27

28                                            -2-
         DECLARATION OF METEOROLOGIST                  IN SUPPORT OF PG&E’S RESPONSE TO
                                   FOLLOW-UP QUESTIONS
                                  Case No. 14-CR-00175-WHA
            Case 3:14-cr-00175-WHA Document 1444-2 Filed 08/31/21 Page 4 of 4




 1          I declare under penalty of perjury under the laws of the United States and the State of

 2   California that the foregoing is true and correct.

 3          Executed this 31st day of August, 2021, in the City of ___Dublin____________, County of

 4   ____Alameda______, State of California.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                             -3-
          DECLARATION OF METEOROLOGIST                  IN SUPPORT OF PG&E’S RESPONSE TO
                                    FOLLOW-UP QUESTIONS
                                   Case No. 14-CR-00175-WHA
